        Case 2:08-cr-00374-JFC Document 1343 Filed 02/05/21 Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

                 Plaintiff,                         Criminal No. 2:08-374

 v.

 ALONZO LAMAR JOHNSON,

                 Defendant.



                                             OPINION

       I.      Introduction

       Pending before the Court is a pro se motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A) and Amendment 782, filed by defendant Alonzo Lamar Johnson (“Johnson”)

(ECF No. 1286), with two briefs in support (ECF Nos. 1302, 1305). In the motion, Johnson argues

that he is entitled to compassionate release because: (1) if he was sentenced today under the First

Step Act amendments to 21 U.S.C. § 841(b)(1)(B)(i), his term of imprisonment would be

substantially lower, i.e., his prior convictions did not qualify as “serious drug felonies”; and (2) he

qualifies for the reduction for crack cocaine offenses in Amendment 782. In his briefs, Johnson

also argues that he is entitled to compassionate release due to: (a) COVID-19 because he is obese,

needs chronic care and is African-American, and (b) family circumstances, namely, that his son is

now incarcerated and his family needs him.

       Pursuant to the court’s Administrative Order 20-mc-629, counsel was appointed under the

Criminal Justice Act (“CJA”) to review the pro se motion and advise the court whether a counseled

supplemental filing would be forthcoming. After review, counsel notified the court and Johnson
         Case 2:08-cr-00374-JFC Document 1343 Filed 02/05/21 Page 2 of 21




that he was not going to file a supplement to the pro se motion (ECF No. 1294). The court

subsequently granted Johnson’s motion to remove the CJA attorney as his counsel of record (ECF

No. 1296).

        On January 7, 2021, the federal public defender entered an appearance on behalf of Johnson

and the court granted leave to file a counseled supplement. On January 14, 2021, Johnson filed a

pro se motion to amend his compassionate release motion, to report that he contracted COVID-19

(ECF No. 1332). This motion will be granted in part, to the extent that the court will consider this

information in determining whether compassionate release is warranted. The federal public

defender subsequently filed a motion to withdraw as counsel (ECF No. 1340) and Johnson filed a

similar motion to remove the federal public defender as his attorney and to proceed pro se (ECF

No. 1341). The motions to remove the federal public defender as Johnson’s counsel will be

granted.

        The government filed a response in opposition to Johnson’ original motion (ECF No.

1310). Because the federal public defender will not be filing a counseled supplement, further

response from the government is not necessary to resolve the pending motions. The government

argues that the First Step Act does not retroactively apply to Johnson; he did not exhaust his

administrative remedies for release due to COVID-19; he did not establish extraordinary and

compelling reasons for release; he poses a danger to the community; and release is not warranted

after considering the § 3553(a) factors (ECF No. 1310).1 On December 7, 2020, Johnson filed a

reply brief, with attachments, addressing the COVID-19 situation at FCI Fort Dix (ECF No. 1322).

As noted, Johnson reported that he tested positive for COVID-19 on December 31, 2020.




1
  Johnson appealed the court’s order of October 22, 2020, which granted the government’s motion for an extension of
time to file its response.
                                                        2
         Case 2:08-cr-00374-JFC Document 1343 Filed 02/05/21 Page 3 of 21




         II.      Procedural History

         Johnson’s case has been the subject of extensive post-conviction proceedings. On August

21, 2009, Johnson and numerous codefendants were charged in count 1 of the superseding

indictment with conspiracy to distribute 5 kilograms or more of cocaine and 50 grams or more of

crack cocaine. (ECF No. 205). In 2010, the Fair Sentencing Act was enacted, which increased

the threshold for increased penalties from 5 grams of crack cocaine to 28 grams. At trial in April

2012, the parties and court crafted the verdict form to reflect the 28-gram statutory threshold.2 On

April 17, 2012, Johnson was convicted by a jury. In the presentence investigation report (“PSI”),

the probation office determined that Johnson was responsible for 10.5 kilograms of powder

cocaine and 99 grams of crack cocaine. These findings were adopted by the court (ECF No. 977

at 9). On July 30, 2013, Johnson was sentenced to a term of imprisonment of 300 months, which

was 60 months below the low end of the guideline range. Johnson filed a direct appeal. The court

of appeals affirmed Johnson’s conviction and sentence. (ECF Nos. 1103, 1112). On April 17,

2017, the United States Supreme Court denied certiorari. On December 9, 2019, the court of

appeals summarily affirmed this court’s decision denying Johnson’s § 2255 motion (ECF Nos.

1233, 1263).

         Of particular relevance to the pending motion, Johnson filed a pro se motion for a reduced

sentence under § 404 of the First Step Act (ECF No. 1242), arguing that his crack cocaine

conviction was a “covered offense” which entitled him to a sentence reduction. On January 29,

2020, the court denied Johnson’s motion (ECF No. 1267). The court concluded that Johnson did

commit a “covered offense,” as defined in § 404(a) of the First Step Act because the crack cocaine




2
  Johnson’s challenge to this court’s jurisdiction, based upon the constructive amendment of the superseding
indictment in the verdict slip, should have been raised in his direct appeal. United States v. Sokolow, 1999 WL 167677
(E.D. Pa. Mar. 23, 1999) (discussing procedural default).
                                                          3
        Case 2:08-cr-00374-JFC Document 1343 Filed 02/05/21 Page 4 of 21




conspiracy occurred prior to August 3, 2010, but held, pursuant to § 404(c), that it could not

entertain Johnson’s First Step Act motion because his previously imposed sentence was in

accordance with the Fair Sentencing Act. The court noted that Johnson’s crack cocaine conviction

did not affect Johnson’s sentence, which was driven by his criminal history, career offender status,

the § 851 information filed by the government (ECF No. 740), which increased the statutory

mandatory minimum penalty to 20 years of imprisonment, and his conviction for the powder

cocaine conspiracy. The court explained that Johnson’s statutory penalties and sentencing range

would have been identical based solely on his conviction for a conspiracy involving 5 kilograms

or more of powder cocaine (ECF No. 1267). The court also rejected Johnson’s challenge to the §

851 Information on the ground that he did not serve twelve months in prison, as required by the

First Step Act § 401, and explained that § 401 applies only if a sentence for the offense has not

been imposed as of the date of enactment. (ECF No. 1267 at 6 n.3) (citing Pub. L. No. 115-391 §

401(c) and United States v. Aviles, 938 F.3d 503, 510 (3d Cir. 2019)). Johnson’s appeal of this

decision remains pending.

       Johnson is currently incarcerated at FCI Fort Dix, New Jersey. He is 49 years old. His

projected release date is December 28, 2030. On January 4, 2021, 586 inmates and 12 staff had

active cases of COVID-19, https://www.bop.gov/coronavirus/index.jsp, visited January 4, 2021.

On February 1, 2021, the BOP website reflected that there were 71 cases among inmates and 33

among staff. https://www.bop.gov/coronavirus/index.jsp, last visited February 1, 2021. There are

2,753 total inmates at the facility. https://www.bop.gov/locations/institutions/ftd/, last visited

November 23, 2020.

       Johnson avers that he twice requested compassionate release from the warden at FCI Fort

Dix. His request on June 20, 2020 referenced only his argument that he would receive a

dramatically lower sentence if resentenced today because his prior offenses would not trigger
                                                 4
        Case 2:08-cr-00374-JFC Document 1343 Filed 02/05/21 Page 5 of 21




enhanced penalties under the First Step Act § 401 (ECF No. 1286-4). Johnson’s request to the

warden on June 28, 2020 added a reference that he had “trouble with my breathing and a mild

kidney infection,” in addition his argument that he would receive a dramatically lower sentence

today (ECF No. 1286-2). The warden promptly responded to both of Johnson’s requests (ECF

Nos. 1286-1, 1286-3). Johnson waited more than 30 days before seeking relief in court. Johnson’s

motion for compassionate release is now ripe to be decided by the court.

       III.    Discussion

               A. Applicable Law

       Johnson seeks compassionate release from imprisonment. A district court has only limited

authority to “modify a term of imprisonment once it has been imposed.” 18 U.S.C. § 3582(c);

United States v. Savani, 733 F.3d 56, 60 (3d Cir. 2013). The Third Circuit Court of Appeals has

recognized that Congress enacted exceptions to this “general rule of finality” in 18 U.S.C. §

3582(c)(1). United States v. Easter, 975 F.3d 318, 323 (3d Cir. 2020) (explaining that “[s]entence

modifications under § 3582(c) constitute ‘exception[s] to the general rule of finality’ of sentences”)

(quoting Dillon v. United States, 560 U.S. 817, 824 (2010)).

       Section 3582(c)(1)(A) provides:

       (c) Modification of an imposed term of imprisonment.--The court may not
       modify a term of imprisonment once it has been imposed except that—

               (1) in any case--

                       (A) the court, upon motion of the Director of the Bureau of Prisons,
                       or upon motion of the defendant after the defendant has fully
                       exhausted all administrative rights to appeal a failure of the Bureau
                       of Prisons to bring a motion on the defendant's behalf or the lapse of
                       30 days from the receipt of such a request by the warden of the
                       defendant's facility, whichever is earlier, may reduce the term of
                       imprisonment (and may impose a term of probation or supervised
                       release with or without conditions that does not exceed the unserved
                       portion of the original term of imprisonment), after considering the


                                                  5
        Case 2:08-cr-00374-JFC Document 1343 Filed 02/05/21 Page 6 of 21




                       factors set forth in section 3553(a) to the extent that they are
                       applicable, if it finds that--

                              (i) extraordinary and compelling reasons warrant such a
                              reduction; or

                              (ii) the defendant is at least 70 years of age, has served at
                              least 30 years in prison, pursuant to a sentence imposed
                              under section 3559(c), for the offense or offenses for which
                              the defendant is currently imprisoned, and a determination
                              has been made by the Director of the Bureau of Prisons that
                              the defendant is not a danger to the safety of any other person
                              or the community, as provided under section 3142(g);

                              and that such a reduction is consistent with applicable policy
                              statements issued by the Sentencing Commission….

18 U.S.C. § 3582(c)(1)(A). The foregoing statutory provision sets forth a three-part analysis for

district courts to utilize to resolve a motion for compassionate release. The Third Circuit Court of

Appeals has instructed that pursuant to § 3582(c)(1)(A), “a district court ‘may reduce [a federal

inmate’s] term of imprisonment’ and ‘impose a term of probation or supervised release … if it

finds that … extraordinary and compelling reasons warrant such a reduction.’” United States v.

Pawlowski, 967 F.3d 327, 329 (3d Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)). “[B]efore

granting compassionate release,” however, “a district court must ‘consider[] the factors set forth

in [18 U.S.C. §] 3553(a) to the extent that they are applicable.” Id. (quoting 18 U.S.C. §

3582(c)(1)(A)). The court must also consider whether a sentence reduction is consistent with

applicable policy statements issued by the Sentencing Commission, 18 U.S.C. § 3582(c)(1)(A).

United States v. Doe, No. 20-2650, 2020 WL 6328203, at *1, n.2 (3d Cir. Oct. 29, 2020).

       Based upon the foregoing, to grant Johnson compassionate release under § 3582(c)(1)(A),

the court must analyze whether: (1) extraordinary and compelling reasons exist for his release; (2)

compassionate release is warranted in consideration of the § 3553(a) factors; 3 and (3)

 3
       The factors set forth in 18 U.S.C. § 3553(a) are:

                                                 6
        Case 2:08-cr-00374-JFC Document 1343 Filed 02/05/21 Page 7 of 21




compassionate release is consistent with applicable policy statements issued by the Sentencing

Commission.

       Johnson bears the burden of proof by a preponderance of the evidence to show that he is

entitled to compassionate release. United States v. Smith, No. CR 9-187, 2020 WL 4047485, at *2

(W.D. Pa. July 20, 2020) (citing United States v. Adeyemi, No. CR 06-124, 2020 WL 3642478, at

*16 (E.D. Pa. July 6, 2020)). Courts have held that to satisfy this burden, a movant must produce

evidence to the court. See e.g., United States v. Matthews, Crim. Action No. 09-612-1, 2020 WL

5217132, at *6 (E.D. Pa. Sept. 1, 2020); United States v. Brunetti, Crim. Action No. 2020 WL

4516541, at *6 (E.D. Pa. July 31, 2020); United States v. Richardson, Crim. No. 18-507, 2020 WL

2200853, at *2 (E.D.N.C. May 6, 2020).



              B. Exhaustion of Administrative Remedies

       The government argues, relying United States v. Valenta, Crim. No. 15-161, 2020 WL

1689786 (W.D. Pa. Apr. 7, 2020), that Johnson did not exhaust his administrative remedies




           − the nature and circumstances of the offense and the history and characteristics
             of the defendant, § 3553(a)(1);
           − the need for the sentence imposed to afford adequate deterrence to criminal
             conduct, protect the public from further crimes of the defendant, and provide the
             defendant with needed educational or vocational training, medical care, or other
             correctional treatment in the most effective manner, § 3553(a)(2)(B)-(D);
           − the sentencing range established by the Sentencing Commission, § 3553(a)(4);
           − any pertinent policy statement issued by the Sentencing Commission, §
             3553(a)(5);
           − the need to avoid unwarranted sentence disparities among defendants with
             similar records who have been found guilty of similar conduct, § 3553(a)(6); and
           − the need to provide restitution to any victims of the offense, § 3553(a)(7).

                                                7
        Case 2:08-cr-00374-JFC Document 1343 Filed 02/05/21 Page 8 of 21




because his requests to the warden did not specifically mention COVID-19. The government’s

reliance on Valenta is misplaced. In that decision, the court concluded that the BOP “could not

have reasonably known about COVID-19” when it received the defendant's request on January 7,

2020, because the existence of the pandemic was not known at that time. The United States

government announced the formation of a COVID-19 task force on January 29, 2020, and the

World Health Organization declared a global health emergency on January 30, 2020.

       In this case, Johnson’s requests to the warden occurred in June 2020, when the existence

of the COVID-19 pandemic was well-known. Although Johnson’s initial request referenced only

his legal argument about resentencing, his second request stated that he was experiencing “trouble

with my breathing.” (ECF No. 1286-2). In June 2020, an inmate seeking compassionate release

and complaining about breathing problems fairly puts the BOP on notice to consider COVID-19.

United States v. Solomon, No. CR 05-350, 2020 WL 5231326, at *2 n.3 (W.D. Pa. Sept. 2, 2020)

(citing United States v. Davidson, Nos. 2:16-cr-00139-2 & 2:17-cr-00334, 2020 WL 4877255, at

*10 (W.D. Pa. Aug. 20, 2020) (“it would be reasonable to conclude in Defendant's case that the

BOP was well aware of the COVID-19 crisis and that her request was, at least partially, related to

same.”). The court concludes that Johnson exhausted his administrative remedies.



                C. Extraordinary and Compelling Reasons

       Prior to the enactment of the First Step Act on December 21, 2018, only the Director of the

BOP could file a motion for a sentence reduction under §3582(c)(1)(A)(i). Ray v. Finley, No.

3:19-CV-0988, 2019 WL 5569616, at *3 (M.D. Pa. Oct. 29, 2019). The First Step Act amended §

3582(c)(1)(A), which now provides that “a motion for reduction in sentence may be filed by either

the Director of the BOP or a federal inmate” after the federal inmate exhausts administrative

remedies. Id.
                                                8
        Case 2:08-cr-00374-JFC Document 1343 Filed 02/05/21 Page 9 of 21




       “Congress did not define ‘extraordinary and compelling reasons’ except to provide

‘rehabilitation…alone’ does not suffice.” Adeyemi, 2020 WL 3642478, at *7 (quoting 28 U.S.C.

§ 994(t)). The Third Circuit Court of Appeals has explained that “compelling and extraordinary”

reasons for the reduction of a sentence are “defined by the commentary to policy statement

U.S.S.G. § 1B1.13.” United States v. Handerhan, No. 19-1904, 789 F. App'x 924, 925 (3d Cir.

2019) (citing United States v. Barberena, 694 F.3d 514, 521 n.10 (3d Cir. 2012)). “That

commentary currently lists four categories of such reasons: (1) the defendant’s medical condition;

(2) the defendant’s age; (3) the defendant’s family circumstances; and (4) ‘other reasons’ as

determined by the Director of the Bureau of Prisons.” Id. (quoting U.S.S.G. § 1B1.13 cmt. n.1.).

The court in Adeyemi explained the first three categories as follows:

               The first category includes incarcerated persons suffering from terminal
       illnesses, such as metastatic solid-tumor cancer, amyotrophic lateral sclerosis, end-
       stage organ disease, and advanced dementia, or those suffering from medical
       conditions, impairments, or deteriorations due to age that “substantially diminishes
       the ability of the defendant to provide self-care within the environment of a
       correctional facility and from which he or she is not expected to recover.”…The
       second category includes incarcerated persons who are at least sixty-five years old,
       experience a serious deterioration in physical or mental health because of the aging
       process; and have served at least ten years or seventy-five percent of their term of
       imprisonment, whichever is less….The third extraordinary and compelling reason
       may arise where the primary caregiver of the incarcerated person's minor child or
       children died or became incapacitated or where the incarcerated person's spouse
       became incapacitated and he is the only available caregiver for the spouse.

Adeyemi, 2020 WL 3642478, at *7 (citing U.S.S.G. § 1B1.13 cmt. n.1(A)-(C)).

       The court of appeals in Handerhan explained that “[t]he Sentencing Commission has not

yet amended § 1B1.13 or its commentary to account for the First Step Act…[and] the District

Courts are divided on whether and how to apply the catch-all ‘other reasons’ category and its

reference to determinations made by the Director.” Handerhan, 789 F. App’x. at 925 n.1 (citing

United States v. Fox, No. 2:14-cr-03-DBH, 2019 WL 3046086, at *2 (D. Me. July 11, 2019)).

While U.S.S.G. § 1B1.13 was not updated to reflect the First Step Act amendments, the
                                                9
       Case 2:08-cr-00374-JFC Document 1343 Filed 02/05/21 Page 10 of 21




Commission’s policy statement “does not constrain a court’s independent assessment about

whether ‘extraordinary and compelling reasons’ warrant a sentence reduction under §

3582(c)(1)(A).” United States v. Somerville, No. 2:12-CR-225-NR, 2020 WL 2781585, at *6-7

(W.D. Pa. May 29, 2020) (holding the court has authority to independently assess whether there

are “extraordinary and compelling reasons” to reduce a defendant’s sentence).4

       “The starting point in discerning congressional intent is the existing statutory text[.]” Lamie

v. U.S. Tr., 540 U.S. 526, 534 (2004). “Extraordinary and compelling” is not defined by statute,

and, therefore, the court must give the terms their “‘ordinary meaning.’” United States v. Diallo,

575 F.3d 252, 256 (3d Cir. 2009) (quoting Moskal v. United States, 498 U.S. 103, 108 (1990)).

The court in Somerville explained:

       The word “extraordinary” is commonly understood to mean “going beyond what is
       usual, regular, or customary,” or “exceptional to a very marked extent.”
       Extraordinary, Merriam-Webster Dictionary (2020); see also Extraordinary,
       Black's Law Dictionary (11th ed. 2019) (“Beyond what is usual, customary,
       regular, or common.”).

       The word “compelling” means “forceful,” “demanding attention,” or “convincing.”
       Compelling, Merriam-Webster Dictionary (2020); see also Compelling Need,
       Black's Law Dictionary (11th ed. 2019) (“A need so great that irreparable harm or
       injustice would result if it is not met.”).

       Thus, at a minimum, § 3582(c)(1)(A)(i) requires a justification for release that is
       both unusual (i.e., unique to the inmate, and beyond the ordinary hardship of prison)
       and significant (i.e., serious enough to make release appropriate).

4
        This is the conclusion shared by a “vast majority” of courts that considered “whether courts
may independently evaluate extraordinary and compelling reasons to reduce sentences” under the
catchall provision of U.S.S.G. § 1B1.13. Adeyemi, 2020 WL 3642478, at *10 (collecting
decisions); United States v. Andrews, Crim. Action No. 05-280-02, 2020 WL 4812626, at *3 (E.D.
Pa. Aug. 19, 2020) (finding that district courts “overwhelmingly conclude that a court can make
an independent determination of what constitutes extraordinary and compelling reasons”). For
example, the court in Adeyemi explained that the directive in U.S.S.G. § 1B1.13 that the Director
of the BOP determines whether “other reasons” exist for the compassionate release of a defendant
is not authoritative because it contradicts with the plain language of 18 U.S.C. § 3582(c)(1)(A),
which requires the court to find extraordinary and compelling reasons for a defendant’s release.
Adeyemi, 2020 WL 3642478, at *14-15 (citing United States v. LaBonte, 520 U.S. 751, 764
(1997); Stinson v. United States, 508 U.S. 36, 37 (1993)).
                                                 10
       Case 2:08-cr-00374-JFC Document 1343 Filed 02/05/21 Page 11 of 21




Somerville, 2020 WL 2781585, at *7.

       Johnson points to the following “extraordinary and compelling” circumstances for

compassionate release: (1) if he was sentenced today, he would receive a dramatically lower

sentence; (2) his elevated risk from COVID-19 at FCI Fort Dix based on obesity, chronic care and

being African-American; (3) his family circumstances arising from the incarceration of his son;

and (4) his rehabilitation while incarcerated.

                           i. The Change in the Law in the First Step Act

       Johnson’s primary argument is that if he was sentenced today, he would not qualify for

enhanced punishment under § 851 because § 401 of the First Step Act changed the requirements

for predicate drug offenses. The First Step Act reduced mandatory minimum penalties for some

drug offenders and changed the conditions under which the mandatory minimum penalties apply.

Aviles, 938 F.3d at 508; United States Sentencing Commission, Office of Education & Sentencing

Practice, FIRST STEP Act, INSIDER EXPRESS SPECIAL EDITION, January 2019, at 2.

       Section 401 of the First Step Act “replaced the term ‘felony drug conviction’ with ‘serious

drug felony’ and limited the offenses that qualified for that mandatory sentence.” Aviles, 938 F.3d

at 508 (citing First Step Act § 401(a)(2)(A)(ii)). To be a “serious drug felony,” the predicate

offense must have a statutory maximum penalty of 10 years or more. 18 U.S.C. § 924(e)(2)(A);

21 U.S.C. § 802(57).

       Johnson contends that none of his prior offenses had a statutory maximum penalty of 10

years or more. The government did not address this argument because it argued that § 401 of the

First Step Act does not retroactively apply to Johnson, in any event. The record reflects that

Johnson is not correct. The documents he attached in support of his motion reflect that he was

convicted in Criminal Action No. 9113159 of possession with intent to distribute cocaine, in


                                                 11
        Case 2:08-cr-00374-JFC Document 1343 Filed 02/05/21 Page 12 of 21




violation of 35 Pa. Stat. § 780-113(a)(30) (ECF No. 1286-8); see PSI ¶ 24, ECF No. 864).5 A

violation of section 780-113(a)(30) involving cocaine qualifies as a “serious drug felony” because

it is punishable by a maximum sentence of ten years. 35 Pa. Stat. Ann. § 780-113(f)(1.1). See

United States v. Abbott, 748 F.3d 154, 159-60 (3d Cir. 2014); United States v. Lomax, No. 1:CR-

15-0263, 2017 WL 878404, at *2 (M.D. Pa. Mar. 6, 2017) (Pennsylvania conviction for possession

with intent to distribute cocaine under § 780-113(a)(30) is a serious drug felony under the Armed

Career Criminal Act). Johnson’s argument that, after the First Step Act, he would not have faced

an enhanced statutory mandatory minimum sentence under § 851 is wrong.

        Even if he qualified, the statutory redefinition of predicate offenses in the First Step Act

would not apply to Johnson. “The First Step Act provides that the amendments made by it ‘shall

apply to any offense that was committed before the date of enactment of this Act, if a sentence for

the offense has not been imposed as of such date of enactment.’” Aviles, 938 F.3d at 508 (quoting

First Step Act § 401(c)). Johnson’s sentence was imposed in July 2013, long before the enactment

of the First Step Act in December 2018. It is clear, as this court previously explained, that Johnson

is not directly entitled to relief under § 401 of the First Step Act (ECF No. 1267).

        The issue before the court, therefore, is whether it can indirectly consider the First Step Act

amendments, even though they do not apply retroactively to Johnson, as an extraordinary and

compelling reason warranting compassionate release. The court discussed this issue at length in

United States v. McDaniel, No. 11-200 (ECF No. 76, November 13, 2020), and adopted the

approach set forth in United States v. Andrews, Crim. Action No. 05-280-02, 2020 WL 4812626,

at *10 (E.D. Pa. Aug. 19, 2020).




5
 The government’s § 851 information (ECF No. 740) listed only the first count of conviction at Criminal Action No.
9113159, for misdemeanor possession of cocaine, in violation of 35 Pa. Stat. Ann. § 780-113(a)(16).
                                                       12
       Case 2:08-cr-00374-JFC Document 1343 Filed 02/05/21 Page 13 of 21




       The court in Andrews held that it could not consider the First Step Act amendments as

extraordinary and compelling reasons for the defendant’s compassionate release. The court

explained that Congress determined the First Step Act would not retroactively apply; it is the

province of Congress to determine “‘the temporal reach of statutes’”; and the court must “give a

statute ‘its intended [temporal] scope.’” Andrews, 2020 WL 4812626, at *9 (quoting Landgraf v.

USI Film Prod., 511 U.S. 244, 273 (1994)). The court also reasoned that the legislative history

showed the First Step Act was the result of legislative compromise, and that “[i]nvocations of lofty

ideals of criminal justice reform” could not override the plain text of the amendment, which

explicitly provided the Act was not retroactive. Id.

       The same rationale applies here. The First Step Act explicitly provides that it does not

retroactively apply to a defendant like Johnson, who committed his offense and was sentenced

prior to the enactment of the Act. The court is without authority to override the clear intent of

Congress and retroactively apply the First Step Act on a case-by-case basis to defendants who

committed their offenses and were sentenced prior to the enactment of the Act. In sum, the court

will not consider the First Step Act amendments, which do not retroactively apply to Johnson, as

an extraordinary and compelling reason for his compassionate release.

                          ii. Amendment 782

       Johnson contends that he is eligible for a sentence reduction under Amendment 782.

Amendment 782 (to the sentencing guidelines) reduced the offense levels assigned to most drug

quantities under U.S.S.G. § 2D1.1(c) by two levels. United States v. Ware, 641 F. App'x 108, 109

(3d Cir. 2016).

       The government points out, correctly, that Johnson is not eligible for relief under

Amendment 782 because his guideline range was based upon his career offender status, not the

offense level for drug offenses under U.S.S.G. § 2D1.1(c). See ECF No. 1267 at 5 (“The crack
                                                13
       Case 2:08-cr-00374-JFC Document 1343 Filed 02/05/21 Page 14 of 21




cocaine did not affect Johnson’s sentence. Johnson’s sentence was driven by his career offender

status, which resulted in an advisory guideline range of 360 months to life”).

       Amendment 782 did not impact the career offender guideline. Ware, 641 F. App’x at 111.

Johnson, therefore, does not directly qualify for relief under Amendment 782. See Handerhan,

789 F. App'x at 927 (defendant not eligible for relief where amendment to guidelines was not

retroactive). For the reasons set forth above, because Amendment 782 does not directly apply, the

court will not indirectly consider Amendment 782 as an extraordinary and compelling reason for

compassionate release.

                         iii. COVID-19

       The court in Somerville established a two-part analysis to determine whether the COVID-

19 pandemic represents an extraordinary and compelling reason for a defendant’s release. The

court explained:

           While the Third Circuit has not articulated a definitive standard to be applied to
           § 3582(c) motions in this context, it has observed generally that the mere
           “existence of some health risk to every federal prisoner as the result of this
           global pandemic does not, without more, provide the sole basis for granting
           release to each and every prisoner[.]” United States v. Roeder, 807 Fed. Appx.
           157, 161 n.16 (3d Cir. 2020). From that, the Court infers that a prisoner seeking
           release due to COVID-19 must at least show: (1) a sufficiently serious medical
           condition, or advanced age, placing the prisoner at a uniquely high risk of grave
           illness or death if infected by COVID-19; and (2) an actual, non-speculative
           risk of exposure to COVID-19 in the facility where the prisoner is held.

Somerville, 2020 WL 2781585at *4. (emphasis added). The court will apply the two-part test to

determine whether Johnson set forth extraordinary and compelling reasons for his release based

upon his medical conditions and the situation at FCI Fort Dix during the COVID-19 pandemic. In

sum, Johnson has the burden to show that: (1) he suffers from a sufficiently serious medical

condition, or advanced age, that places him at a uniquely high risk of grave illness or death if




                                                14
       Case 2:08-cr-00374-JFC Document 1343 Filed 02/05/21 Page 15 of 21




infected by COVID-19 (extraordinary); and (2) there exists an actual, non-speculative risk of

exposure to COVID-19 at FCI Fort Dix (compelling).

               a. Whether Johnson faces a uniquely high risk from COVID-19

       In his motion, Johnson contends that he is at uniquely high risk of grave illness or death

from COVID-19 because he is obese, needs chronic care and is African-American. The court will

also consider Johnson’s request to the warden on June 28, 2020, which referenced “trouble with

my breathing and a mild kidney infection.” (ECF No. 1286-2). Johnson did not provide any

further explanation about his medical conditions. Johnson did not provide any medical records.

       The court notes, briefly, that the conditions cited by Johnson may or may not pose a

uniquely high risk of serious consequences from COVID-19. The degree of obesity determines

the severity of the risk. A person with a Body Mass Index (“BMI”) of 48 (i.e., morbidly obese),

poses greater concern than a person with a BMI of 31 (i.e., slightly obese). United States v.

Grasha, No. 18-325, 2020 WL 5747829 at *4 (W.D. Pa. Sept. 24, 2020). If Johnson’s alleged

need for “chronic care” rises to the level that he is unable to provide self-care in an institutional

setting, see U.S.S.G. § 1B1.13, it could support compassionate release. Johnson’s race, standing

alone, does not justify compassionate release. In United States v. Green, No. CR 05-205, 2020

WL 3642860 (W.D. Pa. July 6, 2020), the court noted the following comment from the Centers

for Disease Control (“CDC”):

       Current data suggests that African-Americans have been disproportionately
       affected by COVID-19 hospitalizations and deaths. It is unclear, however, whether
       race is an independent risk factor or whether the adverse outcomes are caused by
       other factors such as living conditions (such as population density), work conditions
       (including service in essential industries), lack of access to health care or the
       prevalence         of        other       underlying        medical        conditions.
       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnic-
       minorities.html (last visited June 23, 2020).




                                                  15
       Case 2:08-cr-00374-JFC Document 1343 Filed 02/05/21 Page 16 of 21




Id. at *4. Trouble breathing is a symptom of COVID-19 and may be a serious risk factor,

depending upon the underlying condition. https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html. Chronic kidney disease is also a risk

factor. Id.

       Without more information from Johnson, the court is unable to evaluate his individualized

risk factors. Mere reference to broad, generalized conditions, such as obesity, “chronic care,”

“trouble breathing,” or a “mild kidney infection” will not suffice.

       The fact that Johnson tested positive for COVID-19 does not change the analysis.

Johnson’s supplement does not contain any evidence that he experienced severe symptoms or was

hospitalized. Indeed, he cites a case involving an inmate with no serious current symptoms (ECF

No. 1332). In United States v. Mainor, No. CR 06-140-1, 2021 WL 183309, at *4 (E.D. Pa. Jan.

19, 2021), the court denied compassionate release and reasoned that the record did not establish

that an inmate was particularly susceptible to a severe outcome from a second COVID-19 infection

where he remained asymptomatic during his previous infection. The court noted the consensus

that the risk of reinfection does not warrant release. Id. (citations omitted). See United States v.

Munford, No. CR 15-376-7, 2021 WL 111863, at *4 (E.D. Pa. Jan. 12, 2021) (“The risk of

reinfection after a prior positive test for COVID-19 is a not basis for compassionate release”).

Johnson, therefore, failed to meet his burden to produce evidence to establish that he faces a

uniquely high risk of serious consequences from COVID-19.

               b. Risk of exposure at FCI Fort Dix

       The court takes judicial notice that there was an outbreak of COVID-19 at FCI Fort Dix,

with a large number of inmates and staff testing positive for COVID-19. The Bureau of Prisons

(“BOP”) website reflected there were 586 inmates and 12 staff with active cases of COVID-19,

https://www.bop.gov/coronavirus/index.jsp, visited January 4, 2021, which represents over 20%
                                                16
       Case 2:08-cr-00374-JFC Document 1343 Filed 02/05/21 Page 17 of 21




of the prison population. It is well-established that it is difficult to engage in social distancing and

other mitigation efforts in a congregate setting such as a prison. The court concludes that although

active cases among inmates are lower now (71, at most recent count) there is an actual, non-

speculative risk that Johnson will be exposed to COVID-19 at FCI Fort Dix.

               c. Conclusion about COVID-19

       The court concludes that there is an actual risk that Johnson will again contract COVID-19

at FCI Fort Dix. Johnson, however, failed to show that his circumstances are extraordinary, i.e.,

that he has a serious medical condition that places him at “uniquely high risk” of grave illness if

he contracts COVID-19. Based upon the current record before the court, Johnson did not

experience severe symptoms when he contracted COVID-19 the first time. Because he did not

satisfy both prongs of the test, Johnson has not shown that the conditions at FCI Fort Dix because

of COVID-19 are an extraordinary and compelling reason for his compassionate release.6 See

United States v. Hodge, Crim. A. No. 99-06, 2020 WL 5880128, at *3 (D.V.I. Oct. 2, 2020)

(holding that “the existence of COVID-19, and its presence in the facility where…[the defendant]




6
        If the COVID-19 conditions at FCI Fort Dix constituted extraordinary and compelling
reasons for Johnson’s release, every prisoner at that facility would be eligible for compassionate
release (with release ultimately subject to a court’s discretion and analysis of the § 3553(a) factors
with respect to that defendant). The Third Circuit Court of Appeals has recognized:

       [T]he mere existence of COVID-19 in society and the possibility that it may spread
       to a particular prison alone cannot independently justify compassionate release,
       especially considering BOP's statutory role, and its extensive and professional
       efforts to curtail the virus's spread. See generally Federal Bureau of Prisons,
       COVID-19         Action      Plan     (Mar.     13,     2020,      3:09      PM),
       https://www.bop.gov/resources/news/20200313_COVID19.jsp.

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Thus, as the court explained in Somerville,
a defendant must show there is an actual risk he or she will contract COVID-19 while incarcerated
and that he or she is particularly at-risk of suffering grave illness if he or she contracts COVID-
19.
                                                  17
       Case 2:08-cr-00374-JFC Document 1343 Filed 02/05/21 Page 18 of 21




is incarcerated” is not an extraordinary or compelling reason justifying compassionate release);

United States v. Freed, No. 2:11-CR-00132-NR, 2020 WL 5604057, at *6 (W.D. Pa. Sept. 18,

2020) (denying the defendant’s motion for compassionate release because, among other reasons,

the defendant’s “arguments describe[d] only generalized risks that apply to every inmate at Fort

Dix and elsewhere”); United States v. Brinson, No. CR 15-87, 2020 WL 4736258, at *3 (W.D. Pa.

Aug. 14, 2020) (explaining that “‘[t]he existence of the virus in a prison – even the level of

infection at Elkton – is not sufficient to establish extraordinary and compelling circumstances

without some proof that the defendant is at more severe risk for infection than his fellow inmates’”)

(quoting United States v. Thornton, No. CR 2:18-167-1, 2020 WL 4368155, at *4 (W.D. Pa. July

29, 2020)).

                          iv. Johnson’ Family Circumstances

       Johnson requests compassionate release because his son was recently incarcerated.

Johnson contends that he wants to spend more time with his son and that other family members

need his presence.

       As discussed above, “extraordinary and compelling” reasons for compassionate release

were previously “defined by the commentary to policy statement U.S.S.G. § 1B1.13.” Handerhan,

789 F. App'x at 925. The commentary to § 1B1.13 provides that the following two “family

circumstances” may constitute “extraordinary and compelling” circumstances warranting

compassionate release: (1) “The death or incapacitation of the caregiver of the defendant's minor

child or minor children[;]” and (2) “The incapacitation of the defendant's spouse or registered

partner when the defendant would be the only available caregiver for the spouse or registered

partner.” U.S.S.G. § 1B1.13 cmt. n.1(C). While the policy statement set forth in § 1B1.13 is no

longer controlling, most courts find that it provides “helpful guidance” in determining whether the

family circumstances presented constitute “extraordinary and compelling” circumstances
                                                 18
       Case 2:08-cr-00374-JFC Document 1343 Filed 02/05/21 Page 19 of 21




warranting compassionate release. United States v. Rodriguez, 451 F. Supp. 3d 392, 397 (E.D. Pa.

2020); United States v. Nassida, No. CR 14-241, 2020 WL 4700845, at *1 (W.D. Pa. Aug. 13,

2020); United States v. Doolittle, No. CR 19-501 (SRC), 2020 WL 4188160, at *2 (D.N.J. July

21, 2020).

       As discussed above, Johnson has the burden of proof by a preponderance of the evidence

to show that his family circumstances warrant his compassionate release. Johnson did not meet his

burden. Johnson did not point to the death or incapacitation of his spouse or the caregiver for his

minor children and he did not show that he is the only person available to care for his family

members. In sum, the court concludes that Johnson failed to meet his burden to show his family

circumstances are extraordinary and compelling reasons for his compassionate release.

                           v. Johnson’ Rehabilitation while Incarcerated

       Johnson points to his rehabilitation while incarcerated as further evidence of the

extraordinary and compelling circumstances presented in this case. While incarcerated, Johnson

obtained his “GED” and completed numerous educational and vocational courses. (ECF No. 1286-

5, 1286-6). Johnson’ efforts to rehabilitate himself while incarcerated are commendable, but do

not satisfy his burden to show his entitlement to compassionate release. The court will consider

his rehabilitative efforts as part of its assessment of the § 3553(a) factors.



       IV.     Section 3553(a) factors

       The compassionate release statute states that a court may reduce the term of imprisonment

“after” it considers the sentencing factors set forth in 18 U.S.C. § 3553(a) to the extent they are

applicable. 18 U.S.C. § 3582(c)(1)(A). Although the court already concluded that Johnson failed

to show extraordinary or compelling reasons and need not address the other steps of the inquiry,

the court will address the § 3553 factors as an alternative analysis. In doing so, the court will
                                                  19
       Case 2:08-cr-00374-JFC Document 1343 Filed 02/05/21 Page 20 of 21




consider Johnson’s continuing post-sentence rehabilitation. See United States v. Tidwell, No. CR

94-353, 2020 WL 4504448, at *7 (E.D. Pa. Aug. 5, 2020) (court’s review of the § 3553(a) factors

must consider the “most up-to-date picture” of the defendant's “history and characteristics,”

including evidence of rehabilitation).

       The court weighed the § 3553(a) factors on July 31, 2013, when imposing the original

sentence. The court noted that Johnson engaged in a serious offense by buying and selling large

quantities of cocaine. The court recognized that Johnson had a difficult childhood because his

mother was addicted to drugs. The court granted a significant downward variance (60 months

below the low end of the advisory guideline range) to reflect this difficult childhood. The court

also ordered that 15 months of Johnson’s prison term run concurrent with an undischarged state

sentence. The court considered Johnson’s own addiction, his extensive criminal history and his

classification as a career offender. The court concluded that a term of imprisonment of 300 months

was sufficient, but no greater than necessary, to reflect the seriousness of the offense, promote

respect for the law, provide just punishment, afford adequate deterrence and protect the public

from further crimes by Johnson.

       The government emphasizes that Johnson poses a danger to the community if released.

The “danger to the community” policy consideration in U.S.S.G. § 1B1.13 is somewhat similar to

the § 3553(a)(2)(C) sentencing factor that a sentence “protect the public from further crimes of the

defendant.” The government argues that despite his rehabilitative efforts, Johnson remains a

danger to the community based on his lifelong involvement in crime and his entrenched crack and

cocaine distribution activities (ECF No. 1310 at 19). The government points out that being on

supervision did not prevent Johnson from committing the instant offense.

       Upon reexamining the § 3553(a) factors, the court adheres to its original determination.

Johnson already received the benefit of a significant downward variance from the advisory
                                                20
       Case 2:08-cr-00374-JFC Document 1343 Filed 02/05/21 Page 21 of 21




guideline range. A further reduction of his sentence would not be consistent with the statutory

sentencing purposes.



       V.      Conclusion

       Once a court imposes a sentence and it becomes final, it may not be modified unless an

exception to the rule of finality applies in the case. Here, Johnson did not satisfy his burden under

§ 3582(c)(1)(A) to show that an extraordinary and compelling reason warrants his premature

release from imprisonment. His motion for compassionate release (ECF No. 1286) will, therefore,

be denied without prejudice. An appropriate order will be entered.



       Dated: February 5, 2021                BY THE COURT:

                                              /s/ Joy Flowers Conti
                                              Joy Flowers Conti
                                              Senior United States District Judge




                                                 21
